Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-12 are rejected under 35 U.S.C. 103 as being obvious over Kameyama et al. (US 2014/0377695 A1) in view of Takenaga (US 2014/0234628 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1, 4 and 6:  Kameyama teaches a member for electrophotography, wherein the member comprises an outermost layer and a base layer (abstract and [0052]).  The outermost layer meets the claimed surface layer.  Kameyama teaches the outermost layer comprises a binder resin [0068] in an amount of 20-95% by mass [0077], perfluoropolyether (PFPE) [0085] and an ion conductive material as a conductive filler [0106].  Kameyama does not teach the ion conductive material as recited in the claims.  However, Takenaga teaches a conductive belt for an electrophotographic apparatus (abstract), wherein the belt comprises a salt that dissociates into a cation and an anion ([0012]-[0016]).  Takenaga teaches the anion is represented by formula (1),
  
    PNG
    media_image1.png
    146
    573
    media_image1.png
    Greyscale

wherein m and n each independently represent an integer of 1 to 4 [0019].  Takenaga teaches the cation includes quaternary ammonium ions, pyridinium ions or derivatives thereof or imidazolium ions or derivatives thereof {instant claim 4} [0048].
With respect to the amount of salt {instant claim 6}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the salt, and the motivation would be to control the surface property of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Kameyama and Takenaga are analogous art because they are from the same field of endeavor that is the electrophotographic member art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the salt of Takenaga with the invention of Kameyama, and the motivation for combining would be, as Takenaga suggested, to express conductivity [0044].
Claim 7:  Kameyama teaches an acrylate resin as the binder [0071].
Claims 8 and 12:  Kameyama teaches the member for electrophotography is a seamless intermediate belt ([0111] and [0126]).
Claims 9-11:  Kameyama teaches the claimed invention except for the grooves.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the grooves on the base layer opposite the outermost layer so as to control the movement of the belt on rollers in an electrophotographic image forming apparatus.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being obvious over Kameyama et al. (US 2014/0377695 A1) in view of Takenaga (US 2014/0234628 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 2 and 3:  Kameyama teaches a member for electrophotography used in an electrophotographic image forming apparatus, wherein the member comprises an outermost layer and a base layer (abstract, [0002] and [0052]).  The outermost layer meets the claimed surface layer.  Kameyama teaches the outermost layer comprises a binder resin [0068] in an amount of 20-95% by mass [0077], perfluoropolyether (PFPE) [0085] and an ion conductive material as a conductive filler [0106].  Kameyama does not teach the ion conductive material as recited in the claims.  However, Takenaga teaches a conductive belt for an electrophotographic apparatus (abstract), wherein the belt comprises a salt that dissociates into a cation and an anion ([0012]-[0016]).  Takenaga teaches the anion is represented by formula (1) {instant claim 3},
  
    PNG
    media_image1.png
    146
    573
    media_image1.png
    Greyscale

wherein m and n each independently represent an integer of 1 to 4 [0019].  Kameyama and Takenaga are analogous art because they are from the same field of endeavor that is the electrophotographic member art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the salt of Takenaga with the invention of Kameyama, and the motivation for combining would be, as Takenaga suggested, to express conductivity [0044].
The Office realizes that all of the claimed effects and physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients, and process limitations.  Therefore, the claimed effects and physical properties, i.e., contact angle would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious over Kameyama et al. (US 2014/0377695 A1) in view of Takenaga (US 2014/0234628 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 13:  Kameyama teaches a member for electrophotography used in an electrophotographic image forming apparatus, wherein the member comprises an outermost layer and a base layer (abstract, [0002] and [0052]).  The outermost layer meets the claimed surface layer.  Kameyama teaches the outermost layer comprises a binder resin [0068] in an amount of 20-95% by mass [0077], perfluoropolyether (PFPE) [0085] and an ion conductive material as a conductive filler [0106].  Kameyama does not teach the ion conductive material as recited in the claims.  However, Takenaga teaches a conductive belt for an electrophotographic apparatus (abstract), wherein the belt comprises a salt that dissociates into a cation and an anion ([0012]-[0016]).  Takenaga teaches the anion is represented by formula (1),
  
    PNG
    media_image1.png
    146
    573
    media_image1.png
    Greyscale

wherein m and n each independently represent an integer of 1 to 4 [0019].  Kameyama and Takenaga are analogous art because they are from the same field of endeavor that is the electrophotographic member art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the salt of Takenaga with the invention of Kameyama, and the motivation for combining would be, as Takenaga suggested, to express conductivity [0044].
Claim 14:  Kameyama teaches the electrophotographic image forming apparatus further comprises a cleaning member [0029].

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Kameyama and Takenaga either singly or as a combination do not teach a cation as recited in claim 5.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
September 9, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785